tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun uniform issue list tt eps rait3 legend state a amount c amount d amount e date m date n ira x dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you represent that you received a distribution from your individual_retirement_arrangement ira x totaling amount c you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to your inability to acquire the funds to rollover within days page and you had your tax returns prepared by an independent tax in preparer when your returns were audited it was determined that you owed additional taxes you did not have the funds readily available to cover the cost of the additional taxes plus interest and penalties in order to meet your tax obligations you withdrew amount c from ira x on date m amount c is the total of amount d and amount e amount d was used to pay the additional taxes and penalties owed to the united_states government and to state a your representative stated in a conference with us on date that you used amount e to pay down credit card debt anticipation of repaying it into ira x within days you hoped to acquire funds to complete the rollover by taking out a second mortgage on your house you were told that approval of the second mortgage would take days to approve however because of credit issues involving your ex-husband the second mortgage you then put up for sale another was not approved within the 60-day time period property which you owned that property was sold on date n however this date was also after the 60-day rollover period had passed you withdrew amount c with the based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to amount c contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does notapply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances - including errors committed by a financial_institution inability to complete a ‘rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred lt appears from the facts that you used the funds from your ira distribution to pay tax_liabilities and to pay down credit card debt in transactions that amount to a short term_interest free loan the committee report describing legislative intent indicates that the congress enacted the rollover provisions to allow portability between eligible plans including iras using a distribution as a short term_loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount a thus amount a will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution will not be satisfied page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact _ please address all correspondence to se t ep ra t kekeekrrererereeree id al niaiaialad at sincerely yours slo rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
